DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2021.

 	The application has been amended as follows: 
 	Claim 24 has been canceled. 


Terminal Disclaimer
 	The terminal disclaimer filed on 04/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10463057 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Akira Jitsukai (JPH0227957) (translation provided in IDS).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, a rotary drive mechanism selectively couplable to the shaft with a first drive component and to the chamber with a second drive component, allowing the rotary drive mechanism to rotate the shaft via the first drive component when configured to operate in a first mode and to rotate the chamber and the shaft via the second drive component when configured to operate in a second mode. 

Examiner’s Comment 
 	The closest prior art was Akira (JPH0227957). The prior art show that the rotary shaft 7 and the inner container 6 are attached via a one-way clutch 11, and when the rotary shaft 7 rotates in the positive direction, the rotary shaft 7 is rotatable with respect to the inner container 6 and has contents. Only the cutter 10 can be rotated without rotating the container, and when rotating in the opposite direction, the one-way clutch 11 is engaged and the inner container 6 rotates integrally with the cutter 10. ‘957 teaches a rotary drive mechanism selectively couplable to clutch (i.e., second drive component) to rotate both the chamber and shaft and rotating only the shaft. However, ‘957 is silent rotating the shaft via the first drive component because the shaft 7 is connected to and integral to the motor without the need to couple to any drive component. 




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761